DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 11-12, 14-17, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viorel et al. (hereinafter “Viorel”, US 2017/0238271) in view of Cariou et al. (hereinafter “Cariou”, US 2018/0006705) in view of Kwon et al. (hereinafter “Kwon”, US 2017/0215117), and further in view of Sun (US 2020/0367110).
Regarding claims 1, and 15, Viorel discloses an apparatus and a method comprising at least one controller for controlling radio signal directivity of a first antenna module and a second antenna module (i.e., antennas from BS01 and BS02 a shown in Fig. 1), wherein the at least one controller is configured to: 
acquire input parameters comprising a location of a terminal device (i.e., determining whether there are any neighboring base stations as described in paragraph 0044) and capability of the terminal device for communicating with the first and second antenna modules (i.e., determining whether uplink/downlink data/traffic demands exceed a threshold as described in paragraph 0044);
upon the terminal device establishing a connection based on a reliability requirement relative to a determined threshold (i.e., determining whether uplink/downlink data/traffic demands exceed a threshold as described in paragraph 0044, and determining implementing joint beamforming as described in paragraph 0045), cause, at a first time interval, the first antenna module and the second antenna module to respectively provide overlapping areas where the terminal device is located to satisfy the specified reliability requirement inside a service area of an access node of a cellular communication system (i.e., a first device in the overlapping area being directed beams from the first and second base stations as described in paragraph 0032, and as shown in Figs. 1-3), and each of the first antenna module and the second antenna module provides respective coverage in the service area within the overlapping coverage area, said respective coverages being independent of one another (i.e., BS01 provides a service area in darker gray, which is independent from the coverage area in lighter gray serviced by BS02 as shown in Fig. 1); and
cause, at a second time interval, the fist antenna and the second antenna module to respectively provide non-overlapping coverage areas (i.e., a device in a non-overlapping area connects with a base station of the corresponding cell as a non-joint beamforming as described in paragraph 0020 and as shown in Figs. 1-3).
Viorel, however, does not expressly disclose: 
receive, from the terminal device, a specified reliability requirement, wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability;
wherein the first antenna module and the second antenna module are antenna modules of the access node; and
upon the terminal device terminating the connection, cause the first antenna module and the second antenna module to respectively provide non-overlapping coverage area. 
In a similar endeavor, Cariou discloses an apparatus, system, and method of communicating via a plurality of sectorized antennas.  Cariou also discloses:
wherein the first antenna module and the second antenna module are antenna modules of the access node (i.e., a base station includes sectorized antennas as shown in Fig. 2 and as described in paragraphs 0103-0110).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the coverage and throughput rates.
The combination of Viorel, and Cariou does not expressly disclose: 
receive, from the terminal device, a specified reliability requirement, wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability; and
upon the terminal device terminating the connection, cause the first antenna module and the second antenna module to respectively provide non-overlapping coverage area. 
Furthermore, Kwon discloses a method and apparatus for handover in wireless communication system using beamforming.  Kwon also discloses:
upon the terminal device terminating the connection, cause the first antenna module and the second antenna module to respectively provide non-overlapping coverage area (i.e., when the terminal 500 disconnects with the serving base station 502 at step 516, the target base station 104 provides service with new beam in step 518 as described in paragraphs 0091-0092, and 0108-0110). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reduce interference within the network.
Lastly, Sun discloses a link quality obtaining method.  Sun also discloses:
receive, from the terminal device, a specified reliability requirement (i.e., the first device sends a link notification message to the network elements described in paragraphs 0053-0059), wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability (i.e., a latency threshold, packet loss rate as described in paragraph 0061).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources and provide the best possible services to users. 

Regarding claim 2, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Viorel also discloses wherein the first antenna module is located at a different location within the service area than the second antenna module (i.e., BS01 and BS02 each has its own antenna as shown in Fig. 1). 

Regarding claim 3, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Viorel also discloses wherein the at least one controller is configured to cause, at the second time interval, the first antenna module to establish a first cell and the second antenna module to establish a second cell (i.e., when each BS01 and BS02 each steers the antenna to service each cell individually as non-joint beamforming as shown in Fig. 1). 

Regarding claim 4, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Viorel also discloses wherein the at least one controller is configured to cause, at the first time interval, the first antenna module to establish a first cell and the second antenna module to establish a second cell (i.e., when each BS01 and BS02 each steers the antenna to service each cell individually as non-joint beamforming as shown in Fig. 1). 
Regarding claim 5, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Viorel also discloses wherein the at least one controller is configured to cause each of the first antenna module and the second antenna module to serve multiple terminal devices within its respective coverage area (i.e., plurality of UEs as shown in Figs. 1-3).

Regarding claim 11, Viorel, Cariou, Kwon, and Sun disclose all limitations as recited within claims as described above.  Viorel also discloses wherein the at least one controller is configured to change boundaries of the service area of the access node by switching control of at least one of the first antenna module and the second antenna module from the access node to another access node, or by switching control of a further antenna module from said another access node to the access node (i.e., joint or non-joint beamforming patterns covered by BS01 and BS02 as shown in Figs. 1-3). 

Regarding claims 12, and 17, Viorel discloses an apparatus, and a method configured to: 
establish a connection with a specified reliability requirement relative to a determined threshold (i.e., determining whether uplink/downlink data/traffic demands exceed a threshold as described in paragraph 0044, and determining implementing joint beamforming as described in paragraph 0045); 
receive, at a first time interval after establishing the connection, a signal from a first antenna module of an access node and a second antenna module of said access node (i.e., a first device in the overlapping area being directed beams from the first and second base stations as described in paragraph 0032, and as shown in Figs. 1-3), wherein the first antenna module and the second antenna module respectively provide an overlapping coverage area where the terminal device is located to satisfy the specified reliability requirement inside a service area of the access node (i.e., a first device in the overlapping area being directed beams from the first and second base stations as described in paragraph 0032, and as shown in Figs. 1-3), and wherein each of the first antenna module and the second antenna module provides respective coverage in the service area within the overlapping coverage area, said respective coverages being independent from one another (i.e., BS01 provides a service area in darker gray, which is independent from the coverage area in lighter gray serviced by BS02 as shown in Fig. 1); and
receive, at a second time interval, a signal from only one of the first antenna module and the Serial No. 16/913,485-3-NC316504-US-NP (990.0971)second antenna module that respectively provide non-overlapping coverage areas with respect to each other (i.e., a device in a non-overlapping area connects with a base station of the corresponding cell as a non-joint beamforming as described in paragraph 0020 and as shown in Figs. 1-3).
Viorel, however, does not expressly disclose: 
transmit a specified reliability requirement, wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability;
wherein the first antenna module and the second antenna module are antenna modules of the access node;
terminate the connection; and
receive, after terminating the connection, a signal from only one of the first antenna module and the Serial No. 16/913,485-3-NC316504-US-NP (990.0971)second antenna module that respectively provide non-overlapping coverage areas with respect to each other.
In a similar endeavor, Cariou discloses an apparatus, system, and method of communicating via a plurality of sectorized antennas.  Cariou also discloses: 
wherein the first antenna module and the second antenna module are antenna modules of the access node (i.e., a base station includes sectorized antennas as shown in Fig. 2 and as described in paragraphs 0103-0110).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the coverage and throughput rates.
The combination of Viorel, and Cariou does not expressly disclose: 
transmit a specified reliability requirement, wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability;
terminate the connection; and
receive, after terminating the connection, a signal from only one of the first antenna module and the Serial No. 16/913,485-3-NC316504-US-NP (990.0971)second antenna module that respectively provide non-overlapping coverage areas with respect to each other.
Furthermore, Kwon discloses a method and apparatus for handover in wireless communication system using beamforming.  Kwon also discloses:
terminate the connection (i.e., disconnecting from serving base station in step 516 as shown in Fig. 5); and 
receive, after terminating the connection, a signal from only one of the first antenna module and the Serial No. 16/913,485-3-NC316504-US-NP (990.0971)second antenna module that respectively provide non-overlapping coverage areas with respect to each other (i.e., when the terminal 500 disconnects with the serving base station 502 at step 516, the target base station 104 provides service with new beam in step 518 as described in paragraphs 0091-0092, and 0108-0110).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to reduce interference within the network.
Lastly, Sun discloses a link quality obtaining method.  Sun also discloses:
transmit a specified reliability requirement (i.e., the first device sends a link notification message to the network elements described in paragraphs 0053-0059), wherein the specified reliability requirement corresponds to at least one of latency, packet loss rate, and outage probability (i.e., a latency threshold, packet loss rate as described in paragraph 0061).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to optimize the network resources and provide the best possible services to users. 

Regarding claim 14, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Cariou also discloses wherein the at least one controller comprises: 
at least one processor (i.e., processor 191 as shown in Fig. 1); and 
at least one memory including computer program code, the at least one memory (i.e., memory 194) and computer program code configured to (i.e., program as described in paragraphs 0022-0023, and 0260-0262), with the at least one processor, cause the performance of the apparatus (paragraphs 0022-0023, and 0260-0262). 

Regarding claim 16, Viorel, Cariou, Kwon, and Sun disclose all limitations as recited within claims as described above.  Viorel also discloses wherein the apparatus is a user device or a relay node (i.e., the UE 13 as shown in Fig. 1). 
Regarding claims 21-22, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above.  Viorel also discloses wherein the at least one controller is configured to control directivity of at least one of the first antenna module and the second antenna module to follow movement of the terminal device (i.e., the beam directed towards one device includes tracking and/or predicting movement of the devices as described in paragraphs 0017 and 0022).


Claim 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viorel in view of Cariou in view of Kwon in view of Sun, and further in view of Chen et al. (hereinafter “Chen”, US 2021/0175945).
Regarding claim 7, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose the features of this claim.
In a similar endeavor, Chen discloses distributed mobility for radio devices.  Chen also discloses wherein the at least one controller is configured to cause the first antenna module to cover substantially the whole service area, and wherein the at least one controller is configured to cause the second antenna module to direct a radio beam to the service area during the first time interval and to direct the radio beam away from the service area during the second time interval (i.e., a better beam and/or switching beam as necessary as described in paragraph 0218-0219). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to seamless service while the UE is moving between areas.

Regarding claim 10, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chen discloses distributed mobility for radio devices.  Chen also discloses wherein the at least one controller is configured to cause the second antenna module to provide connectivity within the overlapping coverage area during the first time interval in case the first antenna module malfunctions (i.e., switching to another beam/TRP as described in paragraph 0301). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to seamless service while the UE is moving between areas. 


Claim 6, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viorel in view of Cariou in view of Kwon in view of Sun, and further in view of Yang et al. (hereinafter “Yang”, US 2016/0080061).
Regarding claim 6, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses a method and device for reporting signal quality measurement information.  Yang also discloses wherein the at least one controller is configured to control the first and second antenna modules based on measurement data received from the at least one terminal device comprising at least one of a signal strength and a signal quality measured from a signal received by the at least one terminal device from one or more of the first and second antenna modules (i.e., a terminal reports signal quality measurement information as described in Abstract, and paragraphs 0011-0013). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively change the signal coverage of the antenna.

Regarding claim 19, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses a method and device for reporting signal quality measurement information.  Yang also discloses wherein the apparatus is configured to transmit measurement data to the access node comprising at least one of a signal strength and a signal quality measured from a signal received by the apparatus from one or more of the first and second antenna modules (i.e., a terminal reports signal quality measurement information as described in Abstract, and paragraphs 0011-0013). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively change the signal coverage of the antenna. 

Regarding claim 20, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Yang discloses a method and device for reporting signal quality measurement information.  Yang also discloses further comprising the terminal device transmitting the measurement data comprising at least one of a signal strength and a signal quality measured from a signal received by the terminal device from one or more of the first and second antenna modules (i.e., a terminal reports signal quality measurement information as described in Abstract, and paragraphs 0011-0013). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to effectively change the signal coverage of the antenna. 
 

Claim 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viorel in view of Cariou in view of Kwon in view of Sun, and further in view of Hanson et al. (hereinafter “Hanson”, US 2016/0127101).
Regarding claim 9, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Hanson discloses an automatic configuration sub-system for distributed antenna systems.  Hanson also discloses wherein the at least one controller is further configured to select a multiple-input-multiple-output, MIMO, configuration for each of the first antenna module and the second antenna module separately for the first time interval and for the second time interval amongst multiple MIMO configurations supported by said each of the first antenna module and a second antenna module, wherein a MIMO configuration is defined in terms of a number of transmitting antennas and receiving antennas (i.e., MIMO as described in paragraphs 0021, 0039, and 0070). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to mobile terminals. 

Regarding claim 13, Viorel, Cariou, Kwon, and Sun disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Hanson discloses an automatic configuration sub-system for distributed antenna systems.  Hanson also discloses wherein the at least one controller is further configured to measure a signal received from at least one of the first antenna module and the second antenna module during at least one of the first time interval and the second time interval and to report corresponding measurement data to the access node (i.e., sending the report as described in paragraphs 0056-0060). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to determine the optimal configurations to provide services to mobile terminals. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644